Case 1:19-cv-00195 Document 1-3 Filed 04/22/19 Page 1 of 12 Page|D #: 13

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION
l\/IELISSA REESE AND §
GREGORY REESE, §

§
Plaintiffs §
§ CIVIL ACTION NO.
VERSUS §
§
MAISON INSURANCE COMPANY, §
§
Defendant §

 

INDEX OF MATTERS BEING FILED

 

The following is an index of all documents that clearly identifies each document and
indicates the date the document Was filed in the 136th Judicial District Court, Jefferson County,

TeXas (if applicable) in this case:

M M Document

B-l 03/19/2019 Plaintiffs’ Original Petition

B-2 03/20/2018 Citation ~ PlaintifF s Original Petition

B-3 03/27/2019 lssuance of Citation - Plaintiffs’ Original Petition
B-4 04/01/2019 Return of Service ~ Plaintiffs’ Original Petition

[signature on following page]
l

EXH|B|T

' _A___

 

Case 1:19-cv-00195 Document 1-3 Filed 04/22/19 Page 2 of 12 Page|D #: 14

Respectfully submitted,

BARRY & COMPANY, LLC

/S/ Sz‘ephen R. Barrv

STEPHEN R. BARRY

A Professional Law Corpomtion

(TX Bar Roll No. 24082195)

Southern District of Texas Federal ID No. 3205201
612 Gravier Street

New Orleans, Louisiana 70130

Telephone: (504) 525-5553

Facsimile: (504) 525-1909

Email: sbarry@barrylawco.com

Attomeys for MAISON INSURANCE COMPANY

CERTIFICATE OF SERVICE

l certify that a copy of the foregoing has this date been serviced on all counsel of record
in this proceeding by:

( ) Hand Delivery ( ) Prepaid U.S. l\/Iail
( ) Facsimile ( ) Federal Express
(X ) Electronic Mail ( ) PACER or other Court notification

New Orleans, Louisiana this 22nd day of April, 2019.

/s/ Stephen R. Barrv
STEPHEN R. BARRY

Case 1:19-cv-00195 Document 1-3 Filed 04/22/19 Page 3 of 12 Page|D #: 15
F|LED
DISTRlCT cLERK oF
JEFFERSON co TEXAS
3/19/2019 1:20 PM
JAM|E SMlTH

.".I>~ "> ," mmch cLERK
<:AUSE No & image 9_203526

MEL}SSA REESE AND IN THE DISTRICT COURT OF
GREGORY REESE

VS. JEFFERSON COUNTY, TEXAS

<0'3§®£0?€0?¢00009 0

MA|SON INSURANCE COMPANY l ul JUD|CIAL DISTR.ICT
`PLAINTIFFS’ ()RIGINAL PETITION
TO THE HONORABLE JUDGE OF SAJD COURT:
COME `NOW, MELISSA RHESE and GREGORY REESE, Plaintiffs herein, who file
this their Original Petition against Defendant, MAISON lNSURANCE COMPANY, and for

cause of action would respectfully show the Court as follows:

l.
THE PA.RT]ES

l. P|aintil`l`s, M.ELISSA R.EESE and GREGORY REESE, arc individuals who reside
in lefferson Couniy, 'l`cxas.

2. Del`endani, MAISON lNSURANCE COMPANY, is a foreign insurance company
registered to engage in the business of insurance in the State of Texas. This Del"endant may be
served with process by certified mail, return receipt requested, by serving its Attomey for
Servicc, C 'l` Corporation Systcm, al 1999 Bryan Strcet, Suite 900, Dallas, TX 75201.

H.
DISCOVERY

3. Piaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the
Texas Rules of Civil Procedure. 'l`his case involves complex issues and will require extensive
discovery 'l"hercfore, Plaintiffs will ask the Court to order that discovery be conducted in

accordance with a discovery control plan tailored to the particular circumstances of this suit.

EXH|B|T

B" l

   

~ Case 1:19-cv-00195 Document 1-3 Filed 04/22/19 Page 4 of 12 Page|D #: 16

lH.
CLA}M FOR REL`IEF

4. The damages sought are within thejurisdictional limits of this court. Plaintil"f

currently seeks monetary relief for an amount less than $75,000.00.
IV.
JUR.]S¥)ICTION AND V.ENUE

5. This court has subject matter jurisdiction of this cause of action because it
involves an amount in controversy in excess of the minimum jurisdictional limits of this Court.

6. Vcnue is proper in Jefi`er‘son County under 'I`cx. Civ. Prac. & Rem. Code
§l$.O()Z(a)(l) because all or a substantial part of the events or omissions giving rise to the claim
occurred in chi`crson County. ln particular, the loss at issue occurred in lefferson County.

V.
FAC'I`UAL BACKGROUND

7. Plaintif'i`s are the named insured under a property insurance policy issued by
MAISON INSURANCE COMPANY, for property located at 415 Westbury Road, China, Texas
77613.

8. On or about December 27,2018, a wind storm hit the China, Texas area,
damaging i’laintiffs house and other property Plaintif`t`s subsequently filed a claim on their
insurance policy. Defendant assigned claim number 13925 to Plaintit`fs’ claim.

9. Det`endant improperly denied and/or underpaid the claim.

lO. Charles l\/loore was assigned as art individual adjuster on the claim, conducted a
substandard investigation and inspection of the property, prepared a report that failed to include
all of the damages that he noted during the inspection, and undervalued the damages she observed

during the inspection

» Case 1:19-Cv-00195 Document1-3 Filed 04/22/19 Page 5,0f 12 Page|D #: 17

l l. Moore’s unreasonable investigation led to the underpayment of Plaintifl's’ claim.

12. Moreovcr, MAISON INSURANCE COMPANY performed an outcome-oriented
investigation of Plaintifl"s’ claint, which resulted in a biased, unfair and inequitable evaluation ol`
Plaintitfs’ losses on the property

Vl.
CAUSES OF ACTION

'13. Each oi` the foregoing paragraphs is incorporated by reference in the following:
A. Breach ofCuntract
14. MAISON INSURANCE COMPANY had a contract of insurance with Plaintifi`,
MA.lSON l`NSURANCE COMPAI_\JY breached the terms of that contract by wrongfully denying .
and/or underpaying the claim and Plaintit`t’ was damaged thereby
B. Prompt Payment of Ciaims Statute l
15. The failure oi`MAISC>N INSURANCE COMPANY to pay for the losses and/or to
follow the statutory time guidelines for accepting or denying coverage constitutes a violation of
Article 542.051 etseq. of the Texas insurance Code.
16. Plaintifl“, therefore, in addition to Plairttif`fs’ claim for damages, is entitled to IS%
interest and attorneys’ fees as set lorth in Ar`ticlc 542.060 of the Texas Insurance Code.
C. Bad Faith/DTPA
l'7. Dei`endant is required to comply with Chapter 541 of the Tcxas Insurancc Code.
18. Dct`endant violated § 541.05} of the Texas lnsurance Code by
(l) making statements misrepresenting the terms and/or benefits of the policy.
19. Del"cndant violated § 541.060 by:
(i) misrepresenting to Plaintiff a material fact or policy provision relating to

coverage at issue;

Case 1:19-cv-00195 Document 1-3 Filed 04!22/19 Page 6 of 12 Page|D #: 18

(2) failing to attempt in good faith to effectuate a prompt, l`air, and equitable
settlement ot` a claim with respect to which the insurer’s liability had become reasonably clear;
(3) failing to promptly provide to Piaintil`i` a reasonable explanation of the
basis in the poliey, in relation to the facts or applicable lnw, for the insurcr’s denial ofa claim or
offer ofa compromise settlement ot`a claim; l
(4) failing within a reasonable time to affirm or deny coverage ofa claim to
Plaintif`t`or submit a reservation of rights to Plaintiff; and
(5) refusing to pay the claim without conducting a reasonable investigation
with respect to the claim;
20. Defendant violated § 541.061 by:
(l) making an untrue statement oi` material fact;
(2) failing to state a material fact necessary to make other statements made not
misleading considering the circumstances under which the statements were made;
(3) making a statement in a manner that wouid mislead a reasonably prudent
person to a false conclusion oi`a material fact;
(4) making a material misstatement oi`law; and
(5) faiiing to disclose a matter required by law to be disclosed
21. At all material times hereto, li’laintifl` was a consumer who purchased insurance
products and services from Dei`endant.
l 22. Defendant has violated the 'I`exas Deceptive Trade Practices Act in the following
respects
(i) Def“cndant represented that the agreement confers or involves rights,

remedies, or obligations which it does not have, or invoive, or which are prohibited by law;

Case 1:19-cv-00195 Document 1-3 Filed 04/22/19 Page 7 of 12 Page|D #: 19

(2) MAJSON fNSURANCE COMPANY failed to disclose information
concerning goods or services which was known at the time of the transaction when such failure
to disclose such information was intended to induce the consumer into a transaction that the
consumer wouid not have entered into had the information been disclosed;

(3) MAISON i"NSURANCE COMPANY, by accepting insurance premiums
but refusing without a reasonable basis to pay benefits due and owing, engaged in an
unconscionabie action or course of action as prohibited by the DTPA § l7.50(a)(l)(3) in that
MA]SON INSURANCE COMPANY took advantage of Plaintit`fs’ lack of knowicdge, ability,
experience3 and capacity to a grossly unfair degree, that also resulted in a gross disparity between
the consideration paid in the transaction and the value receivcd, in violation of Chapter 541 of
the Insurance Co'de.

' 23. Defendant knowingly committed the acts complained of herein As suc'h,
Plaintift`s are entitled to exemplary and/or trebie damages pursuant to the DTPA and Texas
Insunmce Code § 541.152(a)~(b).

D. Attorneys’ Fees

24. Plaintiffs engaged the undersigned attorney to prosecute this lawsuit against
Dcfendant and agreed to pay reasonable attomcys’ fees and expenses through triai and any
appeai.

25. Piaintift`s are entitled to reasonable and necessary attomcy’s fees pursuant to
TEX. CIV. PRAC. & REM. CODE §§ 38.001-38.0()3 because they are represented by an
attorney, presented the claim to Defendant, and Defertdant did not tender the just amount owed

before the expiration of the 30"’ day after the claim was presented

. Case 1:19-cv-00195 Document_ 1-3 Filed 04/22/19 Page 8 of 12 Page|D #: 20

\

26. l’laintiffs further pray that they be awarded all reasonable attomeys’ fees incurred
in prosecuting their causes of action through trial and any appeal pursuant to Scctions 541.152

542.060 of the Texas insurance Code.

V'll.
COND]TK)NS PRECEDENT

27. Ai| conditions precedent to P|aintit"l"s’ right to recover have been fully perfomted,

or have been waived by Defendant.

VIII.
DlSCOVERV REOUES'I`S

28. Pursuant to Ruie 194, you are requested to d_isclose, within fifty (50) days after
service of this request, the information or material described in Rule l94.2(a)-(l). y

29. 'You are also requested to respond to the attached interrogatories, requests for
production and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein

y ix.
£_ISA;.,.Y._E_B,

WHE,REFORE, PREMISES CONS`IDERED, Plaintil"fs pray that, upon final hearing of
the case, they recover all damages from and against Det`endant that may reasonably be
established by a preponderance of the evi_dence, and that Plaintill"s be awarded attorneys’ fees
through trial and appeal, costs of court, pre~judgment interest, post-judgment interest, and such
other and further rciief, general or special, at law or in equity, to which Plaintiffs may show

themselves to be justly entitled

, Cas,re 1:19-Cv-00195 Document 1-3 Filed 04/22/19 Page 9 of 12 Page|D #: 21

' \

Respcctfuily submitted,

'I`HE BYRI) LA\v FlRM, P.C.

 

 

Jason M. Byrd
State Bar No. 24036303

.] ason§w;txbvrd.com

448 Orle:ms Street

Beaumont, Texas 77701

(409) 924~{)660/(409) 924-0035
ATTORNEYS FOR PLA!NTIFF

MKQM

Plaintifi'" respectfully demands a trial byjury.

//

Jason M. Byrd

   

 

Case 1: 19- -C\/- -00195 Document 1- 3 Filed 04/22/19 Page 10 of 12 mlPal§e|D #: 22

f 1111|1111 11111111111111111111121111111111111111111

203526-00003
C!TATlON-

THE STATE OF TEXAS
No. D»0203526
MELISSA REESE ET AL
VS. MAISON INSURANCE COMPANY
CITATION'

136111 JUDICIAL DISTRICT C()URT
of JEFFERSON COUNTY, TEXAS

 

Tof MAISON INSURANCE COMFANY
BY SERVlNG ITS REG|STERED AGENT
CT CORPORATION SYSTEM

by serving act
1999 BRYAN STREET
SU|TE 900

DALLAS, TX 75201 /.»-_~.\ DEFENDANT:

/ 1111

You have been sued. You ay employ an anomey__ If you or. your attorney dol not fiie a written answer with the clerk who
issued this citation by 10: 00 a m. on 1116 Monday next follc')"`wing the expiranon of _twenty days aReP` you were served this citation and
petition, a default judgmem maybe taken against y311. Said answer may be fi_led by mailing same to :`District Clerk' s Of`t'lce, 1085
Fearl, Room 203, Beaumom, 1'1`)(,77701 (or if the case is designated as '.§n E'f”lle case,' E~ti!e through Lexis Nexis fiie and
serve) or by bringing it 10 the office The case is presently pending before the 1361h District Coun ofJéf_`l‘"crson County sitting in
Beaumont, Texas, and was f' led on th_e 19th day of March`,‘2019. 11 bears caus§l§imber D~0203526 and` ls styled

 
 

,.. Piaintif`f:
MELlssA‘REE_§E ET AL / m
VS. l h-¢_ l l 1
MMsoN INSyRANCE coMPANY v--\". _
1 1 m g ` 7 ,{- Defendant:
l 1. \ /

Thc name and address of the angr`fiey for biaintiff(or plaintiff 1f pro se) is:

'\/ \ \- li '* d"`
*, 1_ nYRn,~.)AsoN M1c11A1;L,A11y (\ 1 § -_
TH`B nym):“ 1;1'_\w nunn 443 0RLEANS ’
\ BEAuMoN"i rx 77')01. 0
,.¢ \ _\ '» l

l
The nature of the demands of said plaintiff 1s shown by a true and correct copy of Plamtil’f"s PETlTiON (PLA!NTIFF' S
ORIGXNAL) ATTACHED LETTER DESIGNATING A!.,l, C`A|§ESV EF¥LE accompanying this citation and made a part thereon

n~. ..` .
issued under my hand and the seal ofsaid co§rt, at Beaurnont, T§xas,"this 11_1e ZOth day of March, 20 | 9.
/ 7 “\ f .- _
11 JAM1E 511/11111, DlsTmc:T¢cLERK
JEFFYSQN CouNr.Y!‘?ExAS

 
  
 

:'/M-`W:";, l»,
¢1/c . 31 »:~'
BY 1 ~\ /WD¢-)puty
"

Vn|encia `l_ v . EXH|B|T

@/L

 

~Case 1:19-cv-00195 Document1-3 Filed 04/22/19 Page 11 of 12 Page|D #: 23

1 ° .
t`_'_"~,h CT C(}gf§;)@r;gij;q;m Servlce of Process
Transmlttal
04/01/2019
CT Log Number 535208469
TO: Dean Stroud, Vice President of Operations
Maison insurance Company
9100 Bluebonnet Centre Blvd Ste 502
Baton Rouge, LA 70809~2953

RE: Process Served in Texas

FQR: Maison insurance Company (Dornestic Stote: LA)

ENCLQSED AR£ CCPIE$ 0F LEGAL I’ROCES$ RE€E|VED !$.¥ ¥HE STATUTOR¥ AGENT OF THE ABQVE COMPANY AS FOLLOWS:

rrrl.,n or Acrlon= MELlSSA REESE AND GREGORY REESE, PL_TFS, vs. MA1SON iNSURANCE COMPANY, DFT.
nooum£m'(si snav£n= Citation, Return, Original Petition
couRonENc¥= 136th Judicial District Court Jefferson County, TX
Case # 90203526
NA'rum§ oF AchoN= insurance Litigation
on whom Pnoces$ WAS SERVED= C T Corporation System, Dallas, TX
nims mm noun oF snnvrce= By C@rtified Maii on 04/01/2019 postmarked on 03/27/ 2019
Junlsnlcrlou senveo= Texas
A|’PEARANCE OR ANSWER DUE= By 10:00 a.m. on the Monday next following the expiration of twenty days after you
were served this citation and petition
AT'roan:v(s) l snuonn(s)= Jason M. Byrd
The Byrd Law Firn'i, P.C.
448 Orloans Street

Beaumont, TX 77701
409~924-0660

ACTloN WEMS: SOP Papers with Transmittal, via UPS Next Day Air , 12X212780121511554
scannlain C T Corporation System
nonn:ss= 1999 Bryan Street
Suite 900
Dallas, TX 75201
umwon 214~932~3601

EXHIBIT

®/72

 

Page10f1/SK

information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action. the
amount of damages, the answer date, or any information
contained in the documents themselves Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

 

 

~ Case 1_:_1r9-cv-00195 Document 1-3 Filed 04/22/19 Page 12 of 12 Page|D #: 24

RETURN OF SERVICE

D~»0203526 l36th JUDlC!AL DlSTRlCT COURT
MEL!SSA REESE ET AL

MAISON lNSURANCE COMPANY

Execute,d when copy was delivered:

 

 

 

This is a true copy of the original citation, was delivered to defendant , on the day of
, 20__“_~__.
, Oi`iicer
, County, 'l`exas
By: , Deputy

 

ADDRESS FOR SERVICE:
MAlSON INSURANCE COMPANY
BY SERVING lTS REGISTERED AGENT
1999 BRYAN STREET
SU|TE 900

DALLAS, TX 75201 0000
OFFICER’S RETURN

Came to hand on the day of , 20 , at , o'c|ock _____.m;, and executed in
, County, Texas by delivering to each of thc within named defendants in pcrson, a true copy of this Citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Citation at the following times and places, to-wit:

Name Date/Time Place, Course and Distance from Courthouse

 

 

And not executed as to the dcfcndant(s),

 

The diligence used in finding said defendant(s) being:

 

and the cause or failure to execute this process is:

 

and the information received as to the whereabouts of said defendant(s) bcing:

 

FEES:
Serving Petition and Copy S
Tota| $ ~, Of`i`lcer

 

, County, Texas

B)’f ' ' , Dcputy

 

Afl'lant

COMPLETE IF YOU ARE A I’ERSON OTHER THAN A SHER|FF. CONSTABLE, OR CLERK OF THE COUR'Z`.
in accordance with itch 107: The officer of authorized person who serves, or attempts to scrvc, a citation sha|i sign and return. The signature
is not required to be verified lf the return is signed by a person other than a sheriff`, constable or the clerk of` the court, the return shall be
signed under penalty of perjury and contain the following statement

“My name is , my date oi` birth is , and my address is
(First, Micld|e, Last)

 

(Street, City, Zip)
l DECLARE UNDE,R PENAL,TV OF PERJURY THA'I` THE FORGO|NG lS TRUE AND CORRECT.

Exccuted in County, State of , on the day of

 

 

Declarant/Authorized Process Server

EXH|B|T
(ld # expiration ofcenit'ication) ' 15 L{

 

 

 

  

